Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 2007 ANNUAL INFORMATION FORM (Fiscal Year Ending March 31, 2007) CORPORATE OFFICE 8585 Chemin Côte-de-Liesse Saint-Laurent, Québec June 27, 2007 Canada H4T 1G6 TABLE OF CONTENTS 1 . CORPORATE STRUCTURE OF CAE 2 Name, Address and Incorporation 2 Inter-corporate Relationships 3 2 . GENERAL DEVELOPMENT OF THE BUSINESS 3 (a) General 3 (b) History 4 (c) Industry Overview and Trends 8 3 . DESCRIPTION OF THE BUSINESS 14 General 14 (a) Summary of Business Segments 16 (b) Production and Services 23 (c) Specialized Skill and Knowledge 24 (d) Competition 24 (e) Components 25 (f) Intangible Properties 25 (g) Cycles 26 (h) Environmental Protection 26 (i) Employees 27 (j) Foreign Operations 27 Risk Factors 27 4 . DIVIDENDS 32 5 . DESCRIPTION OF CAPITAL STRUCTURE 33 6 . MARKET FOR SECURITIES 33 Trading Price and Volume 33 7 . DIRECTORS AND OFFICERS 34 Name and Occupation 35 Cease, Trade Orders, Bankruptcies, Penalties or Sanctions 39 Conflicts of Interest 39 8 . TRANSFER AGENTS AND REGISTRARS 39 9 . AUDIT COMMITTEE 40 Mandate 40 Membership 40 Approval of Services 40 10 . ADDITIONAL INFORMATION 41 SCHEDULE A - SUBSIDIARIES 43 SCHEDULE B  CAES AUDIT COMMITTEE MANDATE 45 1 INFORMATION INCORPORATED BY REFERENCE The Companys Managements Discussion and Analysis and its consolidated financial statements for the year ended March 31, 2007, and the notes thereto (Consolidated Financial Statements) appear on pages 28 to 73 and pages 74 to 130 respectively in the Annual Report to Shareholders for the year ended March 31, 2007 (Annual Report). The Consolidated Financial Statements were prepared in accordance with accounting principles generally accepted in Canada (Canadian GAAP).
